Title: From John Adams to Benjamin Waterhouse, 17 August 1817
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy Aug. 17th. 1817

I fear I have not answered your letter of 20th. of June. That of the 8th. of August I certainly have not. I have been justly accused of Imbecillity and Dotage for Twenty Years past. Yet I Seem to be a Man of more consequence now, than I ever was before, in my whole Life.
What a Cloud of Reminiscences, has your last Letter, exhailed in my old brain! Sewal, with whom I gazed through a Telescope at the Satelites of Jupiter, from the Roof of old Harvard Colledge, Sixty two years ago: and Langdon with whom I put the first Flagg of the United States forty two years ago, upon a floating Castle.
I read Fresnoy again with pleasure. He will excite Reflection and purify Taste.
Eustace, Should have read Gebelin, Bryant, Farmer and Dupuis before he travelled. It is plain, that with all his classical Knowledge of the Poets, he understood nothing that he Saw. He is ferocious Romancatholic John Bull, with plausible Affectation of Candour Moderation and Tolleration. In one Word he is a Catholic and I believe a Jesuitical Priest. At the Same time a tedious fatiguing Writer.
I have no better Opinion of Gibbon than of Eustace. Books written for Money have no Authority with me.
I wish our Navy Officers knew what they were about when they visit Rome. Eustace and Gibbon did not. The Massachusetts Register which you put into Mr Monroe’s hand in Manuscript, will be a clue to New England Modern Politicks.
American History; whether in Fable Alegory, Painting Sculpture Architecture Statuary Poetry Oratory or Romance: which forgets to Acknowledge James Otis to have been The Father of the American Revolution; will be nothing but a Lie.
My Susan is embarked on the Ocean with a modest Sailor. God prosper their Voyage.
We thankfully accept your kind Congratulations on the Arrival at New York. And remain as ever your Friends.
Witness John Adams